NO. 07-11-0394-CV

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                      PANEL C

                                 JANUARY 26, 2012

                        ______________________________


               TEXAS MUTUAL INSURANCE COMPANY, APPELLANT

                                          V.

                            CHRIS MCCALL, APPELLEE


                       _________________________________

           FROM THE 237TH DISTRICT COURT OF LUBBOCK COUNTY;

               NO. 2008-544,251; HONORABLE LES HATCH, JUDGE

                        _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                              MEMORANDUM OPINION


      Pending before this Court is Texas Mutual Insurance Company=s Motion to

Dismiss Appeal in which it represents it no longer wishes to pursue this appeal. The

Certificate of Conference reflects that Appellee, Chris McCall, is not opposed to the

motion. Without passing on the merits of the case, the motion is granted and the appeal

is hereby dismissed. Tex. R. App. P. 42.1(a)(1). Having dismissed the appeal at the

request of Texas Mutual Insurance Company, no motion for rehearing will be
entertained and our mandate will issue forthwith. There being no agreement in the

motion regarding costs, pursuant to Rule 42.1(d) of the Texas Rules of Appellate

Procedure, all costs are taxed against Texas Mutual Insurance Company.




                                             Patrick A. Pirtle
                                                 Justice




                                         2